121 Ga. App. 279 (1970)
173 S.E.2d 454
STINNETT et al.
v.
ELLIS.
44868.
Court of Appeals of Georgia.
Submitted November 4, 1969.
Decided February 26, 1970.
Mitchell & Mitchell, Coy H. Temples, for appellants.
J. Paxson Amis, for appellee.
WHITMAN, Judge.
The plaintiff's complaint for damages, for alleged negligence arising out of a motor vehicle collision on May 20, 1968, was brought in the Superior Court of Murray County where the collision occurred. The truck involved was allegedly owned by defendants, Southern Decorators, Inc., and Fred Thompson, and was driven by defendant David H. Stinnett.
With regard to defendants Thompson and Stinnett, the complaint alleged that they were residents of Whitfield County. Defendant Southern Decorators, Inc., was alleged to be a corporation incorporated under the laws of the State of Georgia, with its principle place of business in Dalton, Whitfield County, Ga., and having as its agent for service Mr. Fred Thompson, 220 North Pentz Street, Dalton, Ga.
"Tort actions may be brought against any corporation chartered by authority of this State in the county where the cause of action originated only if the corporation has in such county an agent or, if there be none, then an agency or place of business. Code § 22-1102 (Ga. L. 1884-5, p. 99); Tuggle v. Enterprise Lumber Co., 123 Ga. 480 (51 SE 433); Swift & Co. v. Lawson, 95 Ga. App. 35, 43 (1, a) (97 SE2d 168), and cases cited." Mavity v. First of Ga. Ins. Co., 115 Ga. App. 763 (3) (156 SE2d 191). Code Ann. § 22-1102 was re-enacted without change in the Georgia Business Corporation Code as § 22-5301 (Ga. L. 1968, pp. 565, 820).
*280 With no basis appearing in the complaint for maintaining the action in Murray County against any of the named defendants, it was error to overrule defendant Stinnett's motion to dismiss on that account. Georgia Constitution (1945), Art. VI, Sec. XIV, Par. VI (Code Ann. § 2-4906); Code § 3-201.
Judgment reversed. Jordan, P. J., and Evans, J., concur.